Citation Nr: 0801350	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left foot disability characterized by degenerative changes, 
multiple minor joints, with gouty arthritis, status post 
arthrodesis.  

2.  Entitlement to service connection for a bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO assigned a 30 percent 
evaluation for the veteran's service-connected left foot 
disability and denied service connection for a bilateral eye 
condition.  

In May 2006, the veteran and his spouse testified during a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding has been associated with the claims folder.  
Of note, during the hearing, the veteran expressed his 
displeasure with a November 2005 rating decision that granted 
a 20 percent evaluation for a service-connected right knee 
disability.  In order to be valid, a Notice of Disagreement 
(NOD) must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the 
RO's decision, and; (5) be filed by the claimant or the 
claimant's representative.  Gallegos v. Principi, 283 F. 3d 
1309 (2002).  

Although the veteran has expressed disagreement with the 
November 2005 rating decision, hearing testimony before the 
Board cannot be accepted as a notice of disagreement or 
substantive appeal, since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review).  Accordingly, the Board is without 
jurisdiction to consider the claim of entitlement to an 
increased rating for the service-connected right knee 
disability, and, accordingly, this claim is referred to the 
RO for any action, if any, deemed appropriate.  

The appeal of the left foot disability claim is, in part, 
addressed in the REMAND portion of this decision, and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.  

FINDINGS OF FACT

1.  The veteran's service-connected left foot disability is 
manifested by separate and distinct symptomatology affecting 
the left great toe.  

2.  While the veteran was treated for right eye injuries on 
two occasions during service, a right or left eye disability 
was not shown upon discharge from service, and there is no 
competent evidence that the veteran has a current bilateral 
eye disability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
status post fusion at the metatarsophalangeal joint, left 
great toe, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5281.  

2.  In the absence of competent evidence of a bilateral eye 
disability, the criteria for service connection have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA satisfied 
certain statutory requirements which detail VA's duty to 
notify and assist a claimant in the development of their 
claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has also held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

VCAA Duty to Notify

In the present case, the veteran filed his claims seeking 
service connection for a bilateral eye disability and an 
increased rating for his left foot disability in November 
2002.  In an April 2003 letter, pursuant to the VCAA, and 
prior to the adjudication of the claim, the RO advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate his increased rating claim, as 
well as the types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support his claim for service connection, i.e., evidence 
showing that this service-connected disability had worsened 
in severity.  He was advised to identify any evidence in 
support of his increased rating claim.  In addition, he was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had already received.  

For the above reasons, the Board finds that the RO's notice 
in April 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice was issued subsequent to the initial adjudication of 
the claim, the Board finds that this error did not prejudice 
the veteran as he was able to fully participate in the 
processing of his appeal.  In that regard, subsequent to the 
notice being provided he submitted additional information 
concerning the impact of his condition in the October 2003 
substantive appeal, and the claim was readjudicated twice by 
way of an August 2003 Statement of the Case (SOC) and a 
December 2005 Supplemental Statement of the Case (SSOC).  
Accordingly, the Board finds that the duty to notify has been 
satisfied with respect to the left foot increased rating 
claim, and that any error made with respect to the VCAA 
notice requirement was not prejudicial to the veteran.  

With respect to the claim for service connection for an eye 
disability, VCAA notice also was provided by way of the April 
2003 letter.  This letter, however, provided erroneous 
information as to the eye claim, indicating that new and 
material evidence was required to reopen this claim that had 
been previously denied in January 2003.  Because a NOD had 
been submitted with respect to this adverse decision, the 
January 2003 rating decision never became final and this 
issue is being addressed on appeal in the current decision.  
Accordingly, the VCAA notice provided in April 2003 as to the 
service connection claim was not correct.  

However, in November 2003, a correct and fully complete VCAA 
notice was provided with respect to the eye claim that fully 
addressed the requirements for a service connection claim.  
Further, in April 2006, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date should service connection be 
granted.  Finally, the SSOC issued in December 2005 
readjudicated the claim.  Accordingly, despite the error 
contained in the initial notice letter as to the eye claim, 
and the fact that notice was not provided prior to the 
initial adjudication of this claim, the Board finds that any 
error committed was harmless due to the subsequently issued 
proper notice and readjudication of the claim.  



VCAA Duty to Assist

The Board also finds that all necessary development has been 
accomplished with respect to the claims being finally decided 
(a portion of the left foot rating claim is addressed in the 
remand portion of this decision).  The RO has obtained 
identified private and VA outpatient treatment records.  
Moreover, as to his left foot disability, the veteran was 
afforded a VA examination, as discussed in greater detail 
below.  While the veteran was not afforded a VA examination 
for his bilateral eye disability claim, as explained below, 
there is no indication that the veteran had a chronic eye 
disability during service, or a current eye disability that 
is subject to VA compensation benefits.  Hence, remanding 
that claim for a VA examination is not warranted.  

Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Evaluation of Left Foot Disability 

The veteran filed his initial application for service 
connection for a bilateral foot disorder in July 1995.  A VA 
examination in December 1995 revealed, in pertinent part, 
hypertrophy in the first metatarsophalangeal joint, and gouty 
arthritis.  The examination also revealed bilateral pes 
planus.  Private x-ray records revealed degenerative changes 
noted at the first metatarsophalangeal joint, the 
interphalangeal joint of the first digit, the tibial tallar 
joint, and the talonavicular joint.  

In a March 1996 rating decision, service connection was 
granted for degenerative changes of multiple minor joints, 
left foot, with gouty arthritis.  An initial 10 percent 
disability evaluation was assigned.  Of note, service 
connection was also granted for a low back strain, and right 
and left knee disabilities.  Service connection for pes 
planus was denied on the basis that it was a congenital or 
developmental disability not subject to VA compensation 
benefits.  

In November 2002, the veteran filed a claim seeking a higher 
disability rating for the service-connected left foot 
disability.  He argues that the evaluation assigned for this 
condition does not reflect the severity of his left foot 
symptomatology.  According to written statements submitted 
during the course of this appeal and the transcript of the 
veteran's hearing testimony, such symptomatology includes 
left ankle pain and swelling that is only temporarily 
relieved with gout medication.  He also complained of pain in 
the bottom of the left foot, especially with walking.  The 
veteran's wife testified that she massaged her husband's left 
foot three times per week, due to his complaints of numbing.  
While the veteran also testified as to disabilities affecting 
his right foot and bilateral knees, these issues are not 
currently before the Board on appeal.  As such, the Board's 
discussion below, is limited to the evaluation of the 
veteran's left foot disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding", is to be avoided.  38 
C.F.R. § 4.14 (2007).  However, the United States Court of 
Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), that for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  

Finally, it is important to note, that the "amputation 
rule", set forth in 38 C.F.R. § 4.68, provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  Amputation of the lower 
level of the leg, permitting prosthesis, warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a. Diagnostic Code 5165 
(2007).  

The veteran's left foot disability is rated as 30 percent 
disabling under Diagnostic Code 5017-5284.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5017 pertains to "gout," while 
Diagnostic Code 5284 pertains to "other foot injuries."  

As discussed below in the remand portion of this decision, 
the Board finds that further development is required with 
respect to the left foot claim.  However, it is clear that 
the veteran's left foot symptomatology is separate and 
distinct from symptomatology affecting his left great toe.  
In this respect, upon VA examination in October 2004, X-rays 
of the left great toe revealed the presence of arthrodesis of 
the joint and a single screw in place.  Upon physical 
examination, the veteran was unable to move the joint.  
Moreover, he was unable to squat due to the fusion of the 
left great toe.  Based upon the foregoing, the Board finds 
that the left great toe disability warrants an evaluation 
separate and apart from the other aspects of the service-
connected left foot disability in which it is presently 
included.  The left great toe disability (arthrodesis) is 
most closely rated under Diagnostic Code 5281, for hallux 
rigidus.  Accordingly, the Board finds that a separate 10 
percent evaluation is warranted for this condition.  

III.  Service Connection for a Bilateral Eye Disorder

The veteran contends that he has a current bilateral eye 
disorder that was incurred during service.  He points to 
three service events which he attributes to a current eye 
disorder.  He alleges that the condition is the result of (1) 
an injury where metal fragments got in his eyes, (2) an 
insect abrasion during service, and (3) welding arc flashes 
during service.  Presently, he contends that he has 
difficulty reading, and uses reading glasses.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has reviewed the veteran's service medical records.  
The Board finds that while the service medical records 
document treatment on two occasions for right eye injuries, 
they do not show that he developed or left service with a 
chronic bilateral eye disability.  They do confirm the 
veteran's account that he was a welder during service.  They 
further confirm his account of a welding injury and a 
superficial injury after a bug hit his eye.  In June 1990, he 
was seen for medical treatment after a bug hit his right eye.  
The assessment was a corneal abrasion.  He was given 
ointment, eye drops, and an eye patch.  In October 1992, the 
veteran was seen for emergency care with a metal flake in his 
right cornea.  Visual acuity was 20/20.  He was given 
anesthesia and the flake was removed.  He was returned to 
full duty.  Later service medical records, however, do not 
reveal any pertinent diagnoses of a bilateral eye disorder.  

Similarly, records in the first year following discharge from 
service do not reveal complaints or treatment for an eye 
disorder.  Rather, during VA examination in December 1995, 
visual acuity was 20/20.  Finally, while identified private 
and VA outpatient treatment records are associated with the 
claims folder, they do not reveal complaints, treatment, or 
diagnoses of a current bilateral eye disorder.  

Based on the absence of any evidence of a current eye 
disability, the Board must deny the claim.  While the Board 
is sympathetic to the veteran's complaints that he currently 
uses reading glasses, the Board notes that as a lay person, 
he is not competent to diagnose himself with having a 
bilateral eye disability.  In addition, he is not competent 
to offer an opinion that a current eye disability is related 
to an injury during service.  

In denying this claim, the Board observes that the third 
prong of 38 C.F.R. § 3.159(c)(4)(i), requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection and when the evidence presented meets the low 
threshold requirement that the evidence "indicate" that the 
claimed disability or symptoms "may be" associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, 
the threshold is one of possibility, "may be", rather than 
the ordinary standard for service connection, which is one of 
probability, specifically, "at least as likely as not."  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007).  

In this case, however, other than the veteran's lay 
observations as to current difficulties reading, he has not 
addressed evidence showing continuity of symptomatology since 
service, nor has he presented evidence, and the record does 
not otherwise support, a finding of a current bilateral eye 
disability, let alone a finding of a link to service for the 
claimed disability, so as to warrant a remand for VA 
examination.  As the Board determined and discussed above, 
the record does not show evidence of a chronic eye disability 
during service or competent medical evidence of a current eye 
disability.  Hence, remand for a VA examination is not 
justified as part of the duty to assist.  38 C.F.R. § 
3.159(c)(4)(i).

Accordingly, for the foregoing reasons, the claim must be 
denied.  It is noted, however, that if the veteran is able to 
obtain medical evidence supporting the presence of a current 
eye disability, as well as any other supporting evidence, 
such as a medical opinion expressing a causal connection 
between the current eye disability and the events in service, 
he may wish to consider filing a claim to reopen.  

ORDER

A separate 10 percent evaluation for hallux rigidus, left 
great toe, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Service connection for a bilateral eye disability is denied.  


REMAND

As noted above, the veteran's left foot disability is rated 
as 30 percent disabling under Diagnostic Code 5017-5284.  
Diagnostic Code 5017 pertains to "gout," while Diagnostic 
Code 5284 pertains to "other foot injuries."  

Gouty arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5017 (2007).  Diagnostic Code 5017 
requires evaluation of gout under Diagnostic Code 5002, which 
assigns various ratings based on whether arthritis, 
rheumatoid, is an active process or it is manifested by 
chronic residuals.  For active process, a 20 percent rating 
is assigned for one or two exacerbations a year in a well-
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
less than commensurate with criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  

For chronic residuals, Diagnostic Code 5002 permits 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of specific joints affected 
consistent with applicable diagnostic codes.  A Note to the 
Code provides that the rating for active process cannot be 
combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.  

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries. A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

In October 2004, the veteran was provided a VA examination 
for his left foot.  The examination report completed for this 
examination, however, is clearly defective.  As an initial 
matter, it is noted that the examiner specifically indicated 
that the claims file was not available for review.  Moreover, 
based on a review of the examination report, it is entirely 
clear that no other pertinent medical records were considered 
by the examiner.  

Additionally, the examination report is internally confusing 
with respect to the question of the frequency of 
incapacitating exacerbations of the service-connected gout.  
In the history portion of the examination report, it is 
indicated that the veteran reports experiencing gout attacks 
"approximately 2 times per month, lasting for 1-2 days."  
With respect to the portion of the report addressing periods 
of flare-ups, however, it is indicated that the veteran 
reported one episode of incapacitating gout for one week in 
July 2004.  In light of the multiple defects contained in the 
October 2004 examination report, a remand is required in 
order to conduct a new examination of the service-connected 
left foot disability.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the veteran 
and ask that he provide a list 
(including dates and locations) of all 
health care providers who have provided 
treatment for his service-connected 
left foot disability from November 2001 
to the present.  After obtaining any 
necessary release forms, the AOJ should 
obtain copies of any records not 
already associated with the claims 
file.  

2.  Obtain copies of all treatment 
received for the left foot disability 
at the Austin VA Medical Center from 
March 2005 to the present.  

3.  Following the completion of the 
above, the veteran should be scheduled 
for an appropriate VA examination, or 
examinations, as deemed medically 
appropriate, to determine the nature, 
extent, and etiology of his left foot 
disability (characterized by 
degenerative changes, multiple minor 
joints, with gouty arthritis and with 
status post arthrodesis).  The claims 
folder must be made available to the 
examiner for review.  All indicated 
tests, including X-rays, if any, should 
be conducted.  All pertinent pathology 
which is found on examination should be 
noted in the report of the evaluation.  

As part of the examination report, the 
examiner(s) is specifically requested 
to provide information concerning the 
impairment of health, with supporting 
examination findings, being caused by 
the gouty arthritis of the left foot, 
as well as information concerning the 
frequency of incapacitating 
exacerbations of this condition.  

4.  Following the completion of the 
above, the AOJ should re-adjudicate the 
left foot increased rating claim.  As 
part of the readjudication, the AOJ 
should specifically address whether 
staged ratings are appropriate.  
Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007) (staged 
ratings are appropriate for an 
increased rating claim when the factual 
findings show distinct time periods 
where the service-connected disability 
exhibits symptoms that would warrant 
different ratings).  If the decision 
remains in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on his 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


